    Case: 1:17-cv-09070 Document #: 50 Filed: 01/10/19 Page 1 of 11 PageID #:189




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                             GENERAL ORDER 19-0002



        It appearing that Sunil R. Harjani has been appointed as a United States Magistrate Judge
for the Northern District of Illinois, vice the Honorable Daniel Martin, and

        It further appearing that Internal Operating Procedure 17(b) provides for the creation of
an initial calendar for a newly-appointed magistrate judge by equalization; therefore

        IT IS HEREBY ORDERED That the attached list of civil consent cases and civil referrals
are hereby reassigned to form the initial calendar of the Honorable Sunil R. Harjani; and

        IT IS FURTHER ORDERED That the attached list of civil consent cases and civil
referrals be reassigned to equalize the calendars of all magistrate judges in the Eastern Division;
and

       IT IS FURTHER ORDERED That any consent case or civil referral that has been
reassigned pursuant to this Order will not be randomly reassigned to create the initial calendar of
a magistrate judge for twelve months from the date of this Order, except those cases that were
reassigned to Magistrate Judge Harjani.



                                      ENTER:

                                      FOR THE COURT




                                         Hon. Ruben Castillo, Chief Judge

Dated at Chicago, Illinois this 10th day of January, 2019
Case: 1:17-cv-09070 Document #: 50 Filed: 01/10/19 Page 2 of 11 PageID #:190
Case: 1:17-cv-09070 Document #: 50 Filed: 01/10/19 Page 3 of 11 PageID #:191
Case: 1:17-cv-09070 Document #: 50 Filed: 01/10/19 Page 4 of 11 PageID #:192
Case: 1:17-cv-09070 Document #: 50 Filed: 01/10/19 Page 5 of 11 PageID #:193
Case: 1:17-cv-09070 Document #: 50 Filed: 01/10/19 Page 6 of 11 PageID #:194
Case: 1:17-cv-09070 Document #: 50 Filed: 01/10/19 Page 7 of 11 PageID #:195
Case: 1:17-cv-09070 Document #: 50 Filed: 01/10/19 Page 8 of 11 PageID #:196
Case: 1:17-cv-09070 Document #: 50 Filed: 01/10/19 Page 9 of 11 PageID #:197
Case: 1:17-cv-09070 Document #: 50 Filed: 01/10/19 Page 10 of 11 PageID #:198
Case: 1:17-cv-09070 Document #: 50 Filed: 01/10/19 Page 11 of 11 PageID #:199
